Bonombl.   B. 8. Cartar, Page 2               0-49Q5



      bythe CamtJJudgeto     the RnantyQark,mditthe      qplioatioas arm
      filed dire& with the COUB+~ Clerk auoh filing should be . reasonable
      the  kfore  said kllotm lm to ba printed.




                                            ATTORUBY QBURRAL OF TRXAS



                                            By   8/ As.       H. Bassett
                                                             Jan. ll.Bmmtt
                                                                  Amiatant


      JSBmp1wo

      APPFXWBD OCT. 14, 1942

        s/'Growr Sailers

"'.   PI2STASSISTAliTATMRSEYO-
             -.

      APPSljVSDOPISIOlI COBWTl'lZ BY SW2 CHAIByaB